Case: 15-11716   Date Filed: 12/02/2015   Page: 1 of 2


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-11716
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 0:93-cr-06104-DTKH-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

JAMES A. MCGEE,
a.k.a. James Allen McGee,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (December 2, 2015)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-11716      Date Filed: 12/02/2015   Page: 2 of 2


      James McGee appeals the denial of his motion to reduce his sentence. 18

U.S.C. § 3582(c)(2). McGee sought a reduction based on Amendment 782 to the

Sentencing Guidelines. We affirm.

      The district court did not abuse its discretion when it denied McGee’s

motion because Amendment 782 did not alter his sentencing range. At sentencing,

the district court found, over McGee’s objection, that he was responsible for

17,593 grams of ephedrine that could be used to produce 16.18 kilograms of pure

methamphetamine. See U.S.S.G. § 2D1.1(a)(3)(C)(1). Based on that drug quantity,

McGee was ineligible for a sentence reduction because his base offense level

remained unchanged. Id. § 2D1.1(c)(1) (assigning a base offense level of 38 for

cases involving 4.5 kilograms or more of methamphetamine). McGee argues that

he was entitled to an evidentiary hearing to challenge the amount of

methamphetamine attributed to him, but the district court could not disturb its

earlier finding about drug quantity when considering McGee’s motion to reduce.

See United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000). Because McGee

was ineligible for a reduction of his sentence, the district court lacked the authority

to consider the statutory sentencing factors or to exercise its discretion to impose a

new sentence. Id. at 781.

      We AFFIRM the denial of McGee’s motion to reduce his sentence.




                                           2